Exhibit 10.2
SECOND AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN FOSTER WHEELER INC.
AND
THIERRY DESMARIS
     This SECOND AMENDMENT (this “Amendment”) to the Employment Agreement
between FOSTER WHEELER INC., a Delaware corporation (the “Company”), and THIERRY
DESMARIS (the “Executive”), dated as of March 27, 2009, is made and entered into
as of July 29, 2010 (the “Effective Date”).
     WHEREAS, the Company entered into an Employment Agreement with Thierry
Desmaris (the “Executive”), dated as of March 27, 2009 and entered into a First
Amendment to the Employment Agreement, effective January 18, 2010 (the
Employment Agreement, as so amended, the “Agreement”); and
     WHEREAS, the Company and the Executive have agreed to further amend the
Agreement as set forth herein; and
     WHEREAS, pursuant to the Agreement, an amendment to the Agreement may be
made pursuant to the written consent of the Company and the Executive.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, and in further consideration of
the following mutual promises, covenants and undertakings, the parties agree
that the Agreement is amended effective as of the Effective Date, as follows:

1.   Agreement Section 4.1.5 is hereby revised by adding the following new
sentence to the end of Section 4.1.5:

In the event that the termination of the Executive’s employment does not
constitute a “separation from service” as defined in Section 409A of the
Internal Revenue Code of 1986, including all regulations and other guidance
issued pursuant thereto (the “Code”), the Executive’s rights to the payments and
benefits described in this Section 4 shall vest upon the Termination Date, but
no payment to the Executive that is subject to Section 409A shall be paid until
the Executive incurs a separation from service (or as set forth at Section 12.1,
until six months after such date if the Executive is a specified employee), and
any amounts that would otherwise have been paid prior to such date shall be paid
instead as soon as practicable after such date.

2.   The beginning of the first sentence in 4.2.2 is hereby revised by adding
the words “, beginning on the sixtieth (60th) day following the Termination
Date, ” so that the beginning of the sentence reads in its entirety as follows:

Following a termination by the Company without Cause or by the Executive for
Good Reason, the Company shall, beginning on the sixtieth (60th) day following

 



--------------------------------------------------------------------------------



 



the Termination Date, pay or provide to the Executive in addition to the
payments and benefits in Section 4.2.1 above:

3.   The last paragraph in Agreement Section 4.2.2 is hereby revised to read in
its entirety as follows:

Notwithstanding any other provision of this Agreement, in no event, shall the
Executive be entitled to receive the pay and benefits that the Company shall
provide the Executive pursuant to this Section 4.2.2 unless the Executive
provides the Company an enforceable waiver and release agreement in a form that
the Company normally requires. Such release shall be furnished to the Executive
for the Executive’s review not later than 7 business days following the
Termination Date, and shall be executed and returned to the Company within
21 days of receipt (or within 45 days of receipt if the Executive’s separation
is part of a group). Provided the Executive does not timely revoke the waiver
and release agreement, pay and benefits pursuant to this Section 4.2.2 shall
commence on the 60th day following the Executive’s Termination Date. Any amounts
that otherwise would have been paid to the Executive pursuant to this
Section 4.2.2 before the 60th day shall be paid to the Executive, without
interest, on the 60th day.

4.   The beginning of the first sentence in 4.3.2 is hereby revised by adding
the words “, beginning on the sixtieth (60th) day following the Termination
Date, ” so that the beginning of the sentence reads in its entirety as follows:

If, during the Change of Control Period, the Company terminates the Executive’s
employment without Cause (other than for death or Disability) or the Executive
terminates his employment for Good Reason, the Company shall, beginning on the
sixtieth (60th) day following the Termination Date, pay or provide to the
Executive the following:

5.   Agreement Section 4.3.2(i) is hereby revised by deleting its subsection
(II) and to read in its entirety as follows:

Accrued Obligations. The Executive’s Annual Base Salary through the Termination
Date and any accrued vacation pay, in each case, to the extent not theretofore
paid (the sum of the amounts described in this Subsection 4.3.2(i), the “Accrued
Obligations”), all in a lump sum in cash within 30 days following the
Termination Date; and

6.   Agreement Section 12 is hereby revised by adding the following new
Section 12.2:

12.2 To the maximum extent permitted by law and consistent with the substantive
terms of this Agreement, this Agreement shall be interpreted and administered in
such a manner that the payments to the Executive are either exempt from, or
comply with all requirements of, Section 409A of the Code.

7.   Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Agreement as of the date first written above.

            FOSTER WHEELER INC.
      By:   /s/ Beth B. Sexton       Name:     Beth B. Sexton      Title:    
Executive Vice President, Human Resources                /s/ Thierry Desmaris  
      THIERRY DESMARIS           

3